DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
   Page 2, text line 1:  The "period" should be replaced with a -- semicolon --; and the term "And" should be corrected to read -- and --.
   Page 2, text lines 21 and 25:  The term "rolling" should be corrected to read
-- rollings -- since this is occurring more than once.
   Page 3, text lines 5, 6, and 17:  The term "with" should be corrected with the term -- of --.
   Page 4, text line 2:  The article -- the -- should be inserted prior to the term "two".
   Page 4, text lines 6-7:  The phrase "according to the rubber has a specific number of rolling of the rubber…" does not make sense.
   Page 4, text lines 7 and 11:  The term "rolling" should be corrected to read
-- rollings -- since this is occurring more than once.
   Page 4, text line 12:  The article "the" prior to the term "expansion" should be deleted.
   Page 4, text line 23:  The abbreviation "FIG." should be corrected to read

   Page 6, text line 5:  The article "a" should be corrected to read -- A --.
   Page 6, text line 11:  The phrase "no show" should be corrected to read
-- not shown --.
   Page 6, text lines 13, 14, and 15:  The term "rolling" should be corrected to read -- rollings -- since this is occurring more than once.
   Page 7, text line 14:  The term "is" should be deleted.
   Page 7, text lines 24 and 25:  The term "with" should be corrected with the term -- of --.
   Page 8, text line 22:  The phrase "according to the rubber has a specific number of rolling of the rubber…" does not make sense.
   Page 8, text lines 22 and 24:  The term "rolling" should be corrected to read
-- rollings -- since this is occurring more than once.
   Page 9, text lines 1, 5, 6, 7, 8, 9, and 10:  The term "rolling" should be corrected to read -- rollings -- since this is occurring more than once.
   Page 9, text line 2:  The article "the" prior to the term "expansion" should be deleted.
  
Appropriate correction is required.



Claim Objections
Claims 1-10 are objected to because of the following informalities:
   Re claim 1, claim line 21:  The term "rolling" should be corrected to read -- rollings -- since this is occurring more than once.
   Re claim 4, claim line 1:  The term "rolling" should be corrected to read -- rollings -- since this is occurring more than once.
   Re claim 5, claim lines 6 and 7:  The term "with" should be corrected with the term -- of --.
   Re claim 7, claim line 5:  The term -- at -- should be inserted prior to the numeral "140".
   Re claim 7, claim line 7:  The term "with" should be corrected with the term
-- of --.
   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 
Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
   With respect to the limitations of claims 5 and 7, the claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims recite making an initial plasticity determination; however, the specification fails to explain how the initial plasticity of the rubber sample is determined.  The specification discloses that a first rebound thickness has a minimum value, but the specification is devoid of any teaching as to what formula is being used to determine plasticity and what type of structure is being utilized to measure the rebound thickness, which presumably is used in the plasticity measurement.  









The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	   Re claim 1, claim line 1:  It is not clear what "continuously calendered at least six times" means.  How is continuously calendaring a rubber sample different than calendaring a sample, which comprising pressing the sample between rotating rollers?  Does the term "continuously" mean without resting, such that the rubber is calendered and then calendered again five more times after coming out from the rollers?   If the sample is continuously calendered, how does one know when one calendaring sequence begins and one ends to know that at least six times the sample has been calendered?
	NOTE:  The Examiner is interpreting "continuously calendered" to mean calendered for purposes of applying art.


	NOTE:  The Examiner is interpreting "continuously calendered" to mean calendered for purposes of applying art.

	   Re claim 1, claim line 15:  The preamble discloses that the rubber is calendered at least six times.  The claim later recites that the rubber is calendered at least two times when the rubber reaches a first temperature value.  Are these two calendaring events part of the at least six times or in addition to the at least six times?  Are these at least six times/events occurring prior to the rubber entering the rubber sampling module to test for an expansion ratio; and is the rubber calendered by some other rubber calender because neither the claim nor the specification disclose using the disclosed/recited calender, except when the rubber reaches the first temperature value?   
NOTE:  The Examiner is interpreting the rubber to be calendered multiple times, as it doesn't appear the actual number to be significant for purposes of applying art.

   Re claim 4, claim line 1:  The claim recites that the rubber is rolled six times. Does this refer to the amount recited in the preamble, in addition to the at least six times 
NOTE:  The Examiner is interpreting the rubber to be calendered multiple times, as it doesn't appear the actual number to be significant for purposes of applying art.

   Re claim 5, claim line 4:  How can a sample that has been calendered to have a thickness value D (claim 1, claim line 16) generate a cylinder in the plasticity detecting module having a thickness 2D?  Does the calendered rubber sample expand to at least twice the thickness after it has been released from the rollers?  The claim does not expressly recite that the rubber sample no longer has a thickness D prior to folding the rubber that was calendered at least twice giving the sample a thickness D.
NOTE:  The Examiner is interpreting the rubber that has been calendered multiple times to have a thickness.  The thickness of the sample does not affect the application of prior art to the claim limitations.

   Re claim 7, claim lines 3-4:  How can a sample that has been calendered to have a thickness value D (claim 1, claim line 16) generate a cylinder in the plasticity detecting module having a thickness 2D?  Does the calendered rubber sample expand to at least twice the thickness after it has been released from the rollers?  The claim does not expressly recite that the rubber sample no longer has a thickness D prior to folding the rubber that was calendered at least twice giving the sample a thickness D.
NOTE:  The Examiner is interpreting the rubber that has been calendered multiple times to have a thickness.  The thickness of the sample does not affect the application of prior art to the claim limitations.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
   Prior art was not relied upon to reject claims 1-10 because the prior art of record fails to teach/and or make obvious an expansion ratio detection system for a rubber continuously calendered at least six times and having a mooney index, comprising: a temperature control module coupled to the controller and the rubber calender, the temperature control module configured to maintain the rubber to be tested to have the first temperature value, when the temperature control module configured to determine that the 15rubber to be tested in the rubber calender has reached the first temperature value, the two rollers configured to continuously calender the rubber to be tested at least two times, and the rubber calender configured to output the rubber to be tested having a thickness value D, and an expansion ratio detection module coupled to the controller and the rubber calender, the expansion ratio detection module configured to obtain an expansion ratio E = 2D/G 20according to twice the thickness value D and the roller pitch G in combination with all of the remaining limitations of the claim.


s 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art disclose various devices for testing rubber including determining an expansion ratio.

   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856